BROWN, District Judge.
Upon examination of the evidence and books in this case, I am entirely satisfied that the discharge of-the *799bankrupt should be denied on the grounds stated by the referee in his admirable opinion. I will only add that no system of bookkeeping, as it seems to me, could be devised that would be more calculated 1o mislead and deceive persons referred to the books for information as to the capital of the bankrupt invested in his business, which under this system of bookkeeping appeared at all times to be much larger t lian it was in fact.